DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 8 under 35 USC 112(b), Applicant’s arguments filed 10/06/2022 have been fully considered and are persuasive. The rejection of claim 8 has been withdrawn.
With respect to the rejection of claims 1 and 13 under 35 USC 103, Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Applicant argues, see page 9, the third paragraph, Seok fails to teach “a circuit comprising a first n-type metal-oxide-semiconductor (NMOS) transistor coupled to the memory cell, and a first p-type metal-oxide-semiconductor (PMOS) transistor coupled to the memory cell” (emphasized portions) in combination with other limitations in claims 1 and 13. 
Examiner respectfully disagrees. As explained in the Office Action (page 4, rejection of claim 1), the above portion of the claim is taught in combination of two embodiments of Seok (Fig. 2A and Fig. 8). The combination of the two embodiments would have been obvious to one having ordinary skilled in the art in order to obtain a full range of operation without offset value . Seok teaches having a suitable offset value is for improving accuracy of the in-memory-computing SRAM macro (C3SRAM) circuit (Seok, [0060]). 
Applicant subsequently argues, see page 10, paragraph 2:
The Examiner relies on bit cell 202 of Seok to correspond to the claimed “memory cell,” and also appears to rely on transistor T7 to correspond to the claimed “first n-type metal-oxide-semiconductor (NMOS) transistor” (pages 3-4 of the current Office Action). It is unclear what the Examiner is considering as corresponding to the claimed “computation circuit,” which includes the claimed “first NMOS transistor” and “first PMOS transistor.”.
It appears the Applicant complains Examiner maps T7 to the two different claim limitations at the same time, i.e. to “memory cell” and “to computation circuit” because T7 is a part of a bit cell (and Applicant reads “bitcell” as “memory cell” of the claim). 
Examiner respectfully disagrees. It is well understood in the art that a cross-coupled inverter pair and additional two transistors controlled by bitline/complementary bitline and a word line make a memory cell (a 6-transistor SRAM cell, see Figure below from https://en.wikipedia.org/wiki/Memory_cell_(computing)). In the case of Fig. 2A of Seok, T1-T6 correspond to the 6-transistor memory cell (SRAM cell). 

    PNG
    media_image1.png
    316
    361
    media_image1.png
    Greyscale

Examiner quoted “bitcell 202” for “memory cell” because the bitcell includes a conventional 6-T SRAM cell, which is a conventional “memory cell” implemented in SRAM technology. An ordinary skilled person in the art would not consider T7 and T8 as a memory cell or a part of the memory cell, especially because Seok teaches a bitwise XNOR computation is performed through T7 and T8 ([0044] The bitcells can compute bitwise XNORs of the values on the MAC wordlines (MWL[0], MWLB[0];...) and bitlines (BL[0]-BL[63])). In other words, the bitcell of Seok is more than a memory cell, i.e. having a computation circuit in addition. Therefore one should not, and would not consider that “bitcell” is equal to the “memory cell”. It is respectively noted that Examiner’s quote on a claim limitation is pointing to a location(s) from the prior art where one can find corresponding evidence(s). It does not mean “a direct one to one mapping” to the limitation. 
Applicant further argues in the same paragraph, paragraph 2 of page 3 that bitcell of Seok corresponds to the memory cell of instant application because the bitcells are replicated in a similar manner as the memory cell is replicated in the instant application. 
Examiner respectfully disagrees. Similar construction of a circuit as Application should not be considered as a basis for a teaching evidence. Claim limitations are considered based on broadest reasonable interpretation in view of specification. Unless the specification explicitly defines a term, a plain and ordinary meaning of the term in the art is applied to interpret a claim limitation. The plain and ordinary meaning of “memory cell” is “a circuit that stores or keeps a digital/analog value”. The prior art Seok teaches T1-T6 of 202 of Fig. 2A perform the memory function and T7/T8 compute bitwise XNOR as explained above.
Applicant further argues in the same paragraph that the transistor T7 of Seok cannot be considered as corresponding to the claimed first NMOS transistor, because (the claim claims) the first NMOS transistor is included in a computation circuit, not in memory cell and T7 is part of bit cell 202, and therefore T7 cannot be coupled to the bit cell itself. 
Examiner respectfully disagrees. The Applicant uses the terms “bit cell” and “memory cell” interchangeably. As Examiner explained above, bitcell of Seok is more than a memory cell and should not be treated interchangeably.
Applicant further argues the same argument, see page 11, the first paragraph:
Based on all of the above and especially Seok’s explicit teaching that transistors T7 and T8 form part of a bit cell, one of ordinary skill in the art would consider transistors T7 and T8 of FIG. 8 to be part of a bit cell which is replicated, and would also consider the bit cell of FIG. 8 as corresponding to the term “memory cell” as used in the claims.
Again, the bitcells shown in Fig. 7 and Fig. 8 of Seok are different from and are more than a memory cell of instant application as explained above. 
Applicant further argues in the same paragraph:
In addition, because transistors T7 and T8 are part of the bit cell of Fig. 8, neither transistor T7 nor T8 can be coupled to the bit cell of Fig. 8. Thus Seok does not teach a first PMOS transistor coupled to a memory cell.
Examiner respectfully disagrees. The Office Action acknowledged that the embodiment of Fig. 2A of Seok does not explicitly teach a PMOS cell coupled to the memory cell, not because T7 and T8 are part of the memory cell but because T7 and t8 are NMOS transistors (Office Action, page 7, the last paragraph).  However, the Office Action further stated that another embodiment shown in Fig. 8 teaches PMOS transistors T7 and T8 are coupled to the memory in a same manner as the NMOS transistors of Fig. 2A. Paragraph [0060] of Seok further suggests an embodiment that can drive the MWL and MWLB in full VDC range (0.0V~1.0V) without offset values. Therefore it would have been obvious to an ordinary skilled in the art to implement the full range operation by using a CMOS switch (using both PMOS and NMOS transistors) in place of an NMOS transistor only (Fig. 2A) or a PMOS only (Fig. 8). 
Applicant further argues, see page 11, the last paragraph that Seok fails to teach “gates of the first NMOS transistor and the first PMOS transistor are coupled to the computation input node” because the gates of T7 and T8 are not coupled to the MAC wordlines MWL and MWLB. Examiner respectfully disagrees. Even though MWL or MWLB are not directly connected to the gates of T7 or T8, based on BRI, the gate node of T7 or T8 are considered coupled to MWL or MWLB via the transistor T7 or T8. 
Applicant further argues, see page 12, the second paragraph that Seok fails to teach “a source of the first NMOS transistor is coupled to the bit-line and a source of the first PMOS transistor is coupled to the complementary bit-line.” As explained above, the sources of the first NMOS and the first PMOS, i.e. the node Vc of Fig. 2A and Fig. 8 are considered coupled to BL and BLB. Yet another consideration is as described in the Office Action, the circuit of T7 and T8 performs XNOR function and the two inputs to the XNOR are Q and MWL (or QB and MWLB), the inputs to the gate and source of the NMOS (or PMOS) are interchangeable and is a matter of design choice. Therefore Seok teaches, suggests or otherwise render obvious to meet the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2021/0327474 A1).
Regarding claim 1, Seok teaches a circuit for in-memory computation, comprising: 
a memory cell (Fig. 2A, 202, 204, include a memory cell T1-T6, [0043] bitcells 202 and 204) having a bit-line and a complementary bit-line (Fig. 2A, Q and QB; [0044] bitlines); and 
a computation circuit coupled to a computation input node of the circuit (Fig. 2A, [0044] MAC wordlines MWL, MWLB) and at least one of the bit-line or the complementary bit-line (Fig. 2A, [0044] bitlines BL) , wherein the computation circuit comprises a counter (Fig. 1, 114, [0027] accumulation, [0028] shift-and-add component 114), a first n-type metal-oxide-semiconductor (NMOS) transistor coupled to the memory cell (Fig. 2A, T7), drains of the first NMOS being coupled to the counter (Fig. 2A, Vc connected to MBL, which in turn is connected to 114 in Fig. 1).
Seok does not explicitly teach the computational circuit of Fig. 2A comprises a first p-type metal-oxide-semiconductor (PMOS) transistor coupled to the memory cell, drains of the first PMOS transistor being coupled to the counter.
However, Seok teaches a second embodiment of the computational circuit  comprises a first p-type metal-oxide-semiconductor (PMOS) transistor coupled to the memory cell, drains of the first PMOS transistor being coupled to the counter (Fig. 8, T7 and T8).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to combine the two embodiments of Seok shown in Fig. 2A and Fig. 8 and employ both NMOS and PMOS transistors for the paths to MBL to form CMOS switches and thus eliminate the offset values and enable the full range of operation between 0.0 VDC and 1.0 VDC for the improved accuracy ([0060]).
Regarding claim 2, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein the computation circuit is configured to perform an exclusive NOR (XNOR) or exclusive OR (XOR) operation ([0044] bitwise XNOR).
Regarding claim 3, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein gates of the first NMOS transistor and the first PMOS transistor are coupled to the computation input node (Fig. 2A, Fig. 8, MWL, MWLB, [0044] XNOR of MWL and BL).
Regarding claim 4, all the limitations of claim 3 are taught by Seok.
Seok does not teach the circuit, wherein a source of the first NMOS transistor is coupled to the bit-line, and wherein a source of the first PMOS transistor is coupled to the complementary bit-line. 
However Seok teaches the circuit, wherein a gate of the first NMOS transistor is coupled to the bit-line (Fig. 2A, T7), and wherein a source of the first PMOS transistor is coupled to the complementary bit-line (Fig. 8, T8) and further teaches the transistors are performing XNOR function ([0044]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize that Seok’s transistor connections are equivalent those of the claimed. It would have been an obvious matter of design choice to couple the bitline and the complementary bitline to the gate or source of the transistors to a person of ordinary skilled in the art because Applicant has not disclosed that coupling source to the bitline provides an advantage, is used for a particular purpose, or solves a stated problem other than implementing XOR/XNOR logic function. Therefore it would have been an obvious matter of design choice to modify Seok to obtain the invention as specified in the claim.
Regarding claim 5, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, the wherein the computation circuit further comprises: a second PMOS transistor having a source coupled to the drain of the first NMOS transistor and having a drain coupled to a source of the first NMOS transistor (Figs. 2A and 8, CMOS switches with T7 of Fig. 2A and T7 of Fig. 8, and similarly T8 of Fig. 2A and T8 of Fig. 8).
Regarding claim 6, all the limitations of claim 5 are taught by Seok.
Seok further teaches the circuit, wherein the computation circuit further comprises: a second NMOS transistor having a source coupled to the drain of the first PMOS transistor and having a drain coupled to a source of the first PMOS transistor (Figs. 2A and 8, CMOS switches with T7 of Fig. 2A and T7 of Fig. 8, and similarly T8 of Fig. 2A and T8 of Fig. 8).
Regarding claim 7, claim 7 is rejected under the same rationale as claim 4 above.
Regarding claim 9, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, further comprising an enable circuit having: a second NMOS transistor (Fig. 3A, NMOS of Bitline Multiplexing portion, [0049]) coupled between the counter (Fig. 1, 114) and the drains of the first NMOS transistor and the first PMOS transistor (Fig. 1, 121), a gate of the second NMOS transistor being coupled to an enable input node (Fig. 3A, RST0).
Regarding claim 10, all the limitations of claim 9 are taught by Seok.
Seok further teaches the circuit, wherein the enable circuit further comprises: a second PMOS transistor having a source coupled to a drain of the second NMOS transistor and a drain coupled to a source of the second NMOS transistor, a gate of the second PMOS transistor being coupled to a complementary enable input node (Fig. 3A, PMOS of Bitline Multiplexing portion, [0049]).
Regarding claim 12, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein the memory cell is one of a plurality of memory cells of a static random-access memory (SRAM) (Fig. 2A).
Regarding claim 13, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 13 is rejected under the same rationale as claim 1 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 14 is rejected under the same rationale as claim 2 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 15 is rejected under the same rationale as claim 3 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 16 is rejected under the same rationale as claim 4 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 17 is rejected under the same rationale as claim 5 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 18 is rejected under the same rationale as claim 6 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 19 is rejected under the same rationale as claim 7 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 20 is rejected under the same rationale as claim 9 above.
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts fail to teach or reasonably suggest a circuit, further comprising an enable circuit having: a second NMOS transistor coupled between the computation input node and the first NMOS transistor, a gate of the second NMOS transistor being coupled to an enable input node; and a second PMOS transistor coupled between the complementary computation input node and the first PMOS transistor, a gate of the second PMOS transistor being coupled to a complementary enable input node, in combination with the other limitations of the claim.
Regarding claim 11, the prior arts fail to teach or reasonably suggest a circuit, comprising a transition assist circuit coupled to at least one of the bit-line or the complementary bit-line, the transition assist circuit comprising: a first inverter; and a second inverter, an output of the first inverter being coupled to an input of the second inverter and an output of the second inverter being coupled to an input of the first inverter, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vo (US 2018/0096730 A1) see Figure 1, comprises latches 44A, 44B coupled to bitline and complementary bitline 
Sadd (US 2016/0246539 A1) see Figures 1 and 2, comprises a transition assist circuit (Fig. 1, Fig. 2, Store/Transfer logic 116) coupled to at least one of the bit-line or the complementary bit-line (Fig. 1, Fig. 2, BL1, BLB1), the transition assist circuit comprising latches or flip-flops (Fig. 2, 253, 257, [0022] latches or flip-flops)
Gaillardon (US 2020/0098428 A1) see Figure 1, comprises memory-XNOR-bitcout circuits
Gupta (US 2019/02050095 A1) see Figure 6, comprises memory-XNOR circuits
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844